DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 – 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrases ‘from the first portion’ and ‘from the second portion’ are indefinite as their meanings are unclear.

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       Claims 1 – 6 and 9 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chipping (U.S. Patent No. 7,957,524 B2). 
With regard to Claim 1, Chipping discloses a protective film for a device (column 1, lines 15 – 20) comprising a display that is a screen (column 4, lines 44 – 45) comprising a film layer (film; column 7, lines 36 – 37) and a layer of a solution applied to the film layer (column 7, lines 65 – 67) to improve adhesion to the device (column 8, lines 1 – 3); the layer is therefore a film adhesive layer; the film is, for example, soap and water (column 8, lines 8 – 9), and the film is therefore removable from the device; as shown in the middle of Figure 4, the top of the ‘Back Cover’ of the film comprises three portions including two portions more narrow than the film below the two portions; Chipping therefore discloses a first portion extending along a first direction and having a shape corresponding to less than a total shape of the display module, the first region including a first portion extending along a first direction and have a first width along a second direction crossing a first direction and a second portion extending along the second direction, from the first portion, and having a second width along the second direction, and a third portion extending along the second direction, from the second portion having the second width, and having a third width along the second direction; as is also shown, the third portion includes a plurality of curved cuts extended into a thickness of the film layer. Chipping does not disclose detachment  of the third portion after the second portion. However, it would have been obvious for one of ordinary skill in the art to provide for detachment  of the third portion after the second portion, or alternatively the second portion after the third, depending on the desired removal of the film beginning at the top or bottom. Chipping also does not disclose a third portion having a third width greater than the second width. However, the middle of Figure 4, which is a schematic diagram, discloses a third portion having a third width greater than the second width. It would have been obvious for one of ordinary skill In the art to provide for a third width greater than the second width, as a third width greater than the second width is disclosed schematically.
With regard to Claim 2, cuts are additionally disclosed that are cutouts ‘508’ (column 8, lines 51 – 58), as shown in Figure 5, having a first segment having a first curvature, a second segment having a second curvature, and a third segment that is linear and that connects the segments.
With regard to Claim 3, the cuts are inclined with respect to the first direction, as shown in Figure 5.
With regard to Claim 4, as shown in the middle of Figure 4, the first width of the first portion of the film layer is greater than the second width of the second portion.
With regard to Claim 5, as shown in the middle of Figure 4, a second region, which is the bottom of the film,  is disclosed having a shape corresponding to a shape of the display module excluding the shape of the first region, including a first sub – region and a second sub – region that are elevations, spaced apart from each other and corresponding to opposing outer edges of the display module, and a third sub – region which is the portion of the film between the first sub – region and second sub – region. The second region of the film layer is separable from the first region, because separability is disclosed in column 4, lines 1 – 2.
With regard to Claim 6, the first sub – region and second sub – region further include a plurality of second cuts (column 9, lines 54 – 55).
With regard to Claim 9, the claimed range of thickness is not disclosed. However, a thickness on the order of 6 mils is disclosed not including the thickness of any adhesive layer (column 8, lines 35 – 38). It would have been obvious for one of ordinary skill in the art to provide for the claimed range, as a thickness on the order of 6 mils is disclosed. 
With regard to Claim 10, an adhesive layer having a thickness of 2 mil or less is disclosed, because the thickness is 6 – 8 mil including the adhesive layer (column 8, lines 35 – 38). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a protrusion is disclosed (column 3, lines 62 – 66). A protrusion is not disclosed that extends in the first direction from the first portion extending farther than an outer edge of the display module. However, it would have been obvious for one of ordinary skill in the art to select a position for the protrusion, as a protrusion is disclosed.
With regard to Claims 12 – 15, a rectangular shape is therefore disclosed in the middle of Figure 4, and an obtuse angle with respect to the first direction is shown at ‘508’ in Figure 5.

5.       Claims 7 – 8 and 16 – 17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Chipping (U.S. Patent No. 7,957,524 B2) in view of Newsham (U.S. Patent No. 9,777,203) 
Chipping discloses a protective film as discussed above. With regard to Claim 7, Chipping fails to disclose polyethylene terephthalate. 
Newsham teaches a protective film (column 4, lines 4 – 12) comprising polyethylene terephthalate (column 13, line 2) for the purpose of use in fabrication processes (column 4, lines 4 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for polyethylene terephthalate in order to use in fabrication processes as taught by Newsham.
With regard to Claims 8 and 16 – 17, an adhesive comprising silicon is taught by Newsham (column 11, lines 17 – 18).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782